                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               JACKSONVILLE DIVISION

UPFITTERS, L.L.C.,

              Plaintiff,

vs.                                                         Case No. 3:18-cv-496-J-34PDB

RICHARD K. BROOKING, EDWARD
SPENCER BROOKING, BROOKING
INDUSTRIES, INC., AND DANA SAFETY
SUPPLY, INC.,

           Defendants.
_____________________________________/

                                         ORDER


       THIS CAUSE is before the Court sua sponte. Defendants filed a Counterclaim

and Third-Party Complaint (Doc. 57, Counterclaim) with the Court on January 16, 2019.

Upon review, the Court finds that the Counterclaim constitutes an impermissible “shotgun

pleading.” A shotgun complaint contains “multiple counts where each count adopts the

allegations of all preceding counts, causing each successive count to carry all that came

before and the last count to be a combination of the entire complaint.” See Weiland v.

Palm Beach Cnty. Sheriff’s Office, 792 F.3d 1313, 1321 & n.11 (11th Cir. 2015) (collecting

cases). As a result, “most of the counts . . . contain irrelevant factual allegations and legal

conclusions.” Strategic Income Fund, L.L.C. v. Spear, Leeds & Kellogg Corp., 305 F.3d

1293, 1295 (11th Cir. 2002). Consequently, in ruling on the sufficiency of a claim, the

Court is faced with the onerous task of sifting out irrelevancies in order to decide for itself

which facts are relevant to a particular cause of action asserted. See id. Here, Count II

                                              1
of the Counterclaim “reallege[s] and incorporate[s] by reference as if fully stated herein

the allegations of the preceding paragraphs” in the Defendants’ Counterclaim. See

Counterclaim at ¶ 39. The same is true for Count III, which includes the same language,

thereby incorporating all the allegations set forth in the proceeding counts. See id. at ¶

45.

       In the Eleventh Circuit, shotgun pleadings of this sort are “altogether

unacceptable.” Cramer v. State of Fla., 117 F.3d 1258, 1263 (11th Cir. 1997); see also

Cook v. Randolph County, 573 F.3d 1143, 1151 (11th Cir. 2009) (“We have had much to

say about shotgun pleadings, none of which is favorable.”) (collecting cases). Indeed,

the Eleventh Circuit has engaged in a “thirty-year salvo of criticism aimed at shotgun

pleadings, and there is no ceasefire in sight.” See Weiland, 792 F.3d at 1321 & n.9

(collecting cases). As the Court in Cramer recognized, “[s]hotgun pleadings, whether filed

by plaintiff or defendant, exact an intolerable toll on the trial court’s docket, lead to

unnecessary and unchanneled discovery, and impose unwarranted expense on the

litigants, the court and the court’s parajudicial personnel and resources.” Cramer, 117

F.3d at 1263. When faced with the burden of deciphering a shotgun pleading, it is the

trial court’s obligation to strike the pleading on its own initiative, and force the plaintiff to

replead to the extent possible under Rule 11, Federal Rules of Civil Procedure. See id.

(admonishing district court for not striking shotgun complaint on its own initiative); see

also Weiland, 792 F.3d at 1321 n.10 (“[W]e have also advised that when a defendant fails

to [move for a more definite statement], the district court ought to take the initiative to

dismiss or strike the shotgun pleading and give the plaintiff an opportunity to replead.”).


                                               2
      Accordingly, it is hereby

      ORDERED:

      1.     The Defendants’ Counterclaims and Third-Party Complaint is STRICKEN.

      2.     Defendants shall file an amended complaint consistent with the directives

             of this Order on or before February 8, 2019. Failure to do so may result in

             a dismissal of this action.

      3.     Plaintiff shall respond to the amended Counterclaims and Third-Party

             Complaint in accordance with the requirements of Rule 15 of the Federal

             Rules of Civil Procedure.



      DONE AND ORDERED at Jacksonville, Florida on January 18, 2019.




lc26
Copies to:

Counsel of Record
Pro Se Parties




                                           3
